Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on May 4, 2022.

2. Claims 1 and 3-20 have been examined. 

Response to Arguments
3. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 19 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “obtaining the plurality of models, wherein the plurality of models comprises a first model and a second model; obtaining first time-series data corresponding to the first model and second time-series data corresponding to the second model, wherein the first time-series data comprises error detection data associated with an operational error of a first object in the first model; simulating the first and second models using at least a portion of the error detection data and the second time-series data; and generating user interface data that, when rendered by a user device, causes the user device to display a graphical user interface comprising a first panel, a second panel, and a toggle button, wherein the first panel depicts a result of the simulation of the first and second models, wherein the second panel depicts the first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects, wherein the toggle button, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode, wherein the method is performed using one or more processors,” which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


5. The Office action mailed January 4, 2022 (page 2) indicated claim 6 as allowable subject matter. If the Applicant accepts this proposed allowable subject matter, please fully incorporate claim 6 into intervening claim 5 and claim 1 (claim version November 22, 2021).


Claim Rejections – 35 USC §102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0348310 to Watanabe et al. (hereafter “Watanabe”).

Claim 20. 
Watanabe discloses a computer-implemented method for visualizing and interacting with a plurality of models depicted in a graphical user interface, the computer-implemented method comprising:
obtaining the plurality of models, wherein the plurality of models comprises a first model and a second model (FIG.4, 111, 112, and related text); 
obtaining first time-series data corresponding to the first model and second time- series data corresponding to the second model (FIG.1, S2, and related text;  FIG.3, 110, 120, and related text); 
simulating the first and second models using at least a portion of the first time- series data or the second time-series data; and generating user interface data that, when rendered by a user device, causes the user device to display a graphical user interface comprising a first panel and a second panel, wherein the first panel depicts a result of the simulation of the first and second models, wherein the second panel depicts an indication of an event associated with a first object corresponding to the first model (FIG.1, 11, 12, and related text;  FIG.3, 130, 150, 140, and related text), and 
wherein the event comprises one of a weather event, a deferral event, or a maintenance event, wherein the method is performed using one or more processors (0005, 0008, 0013, 0081, a medical event/operation to maintain/improve health/life).

Conclusion
8. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192